CORRECTED EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The purpose of this “Corrected Examiner’s Amendment” is to correct the list of claims in the “Issue Classification” form.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record fails to teach the instantly claimed battery pack in combination with wherein each of the cells is a laminate-type cell including an electrode assembly and a laminate film covering the electrode assembly: wherein a width of each heat releasing member is inside the laminate film at a location where the heat releasing member makes contact with the laminate film; and
wherein the portion that juts out from the planar portion of the adjacent cells protrudes from the laminate film at a position that does not come into contact with the positive electrode or the negative electrode.  Therefore, the instantly claimed battery pack of instant claim 1 in combination with the newly added limitations set forth above is neither present nor made obvious in the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/								9/6/2022Primary Examiner, Art Unit 1725